205 F.2d 885
92 U.S.App.D.C. 399
Tolley B. SPRIGGS, Appellant,v.UNITED STATES of America, Appellee.
No. 11615.
United States Court of Appeals District of Columbia Circuit.
Submitted June 22, 1953.Decided June 30, 1953.Writ of Certiorari Denied Oct. 12, 1953.See 74 S.Ct. 45.

Mr. H. Clifford Allder, Washington, D.C., submitted on the brief for appellant.
Mr. Edward O. Fennell, Asst. U.S. Atty., submitted on the brief for appellee.  Messrs. Leo A. Rover, U.S. Atty., and William J. Peck, Asst. U.S. Atty., were also on the brief for appellee.  Messrs. Charles M. Irelan, U.S. Atty., and Joseph M. Howard and William R. Glendon, Asst. U.S. Attys., at the time the record was filed, also entered appearances for appellee.
Before BAZELON, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The appellant was convicted by a jury of the crime of abortion, resulting in death, as defined in § 22-201, D.C. Code (1951).  This appeal from the judgment which followed presents no basis whatever for reversal.


2
Affirmed.